Citation Nr: 0208538
Decision Date: 07/26/02	Archive Date: 08/16/02

DOCKET NO. 98-15 962A              DATE 

THE ISSUES

1. Whether the November 19, 1980, Board decision that denied
entitlement to service connection for a psychiatric disability
should be reversed or revised on the basis of clear and
unmistakable error (CUE).

2. Whether the November 19, 1980, Board decision that denied a
rating in excess of 10 percent for service-connected residuals of
a fracture of the left wrist should be reversed or revised on the
basis of CUE.

(The issues of whether CUE exists in the October 1974 rating
decision that assigned a 10 percent rating for residuals of a left
wrist fracture; whether CUE exists in the April 1975 rating
decision that denied a rating in excess of 10 percent for residuals
of a left wrist fracture; entitlement to an effective date prior to
September 24, 1990, for the grant of service connection for a
chronic adjustment disorder with post-traumatic stress disorder
(PTSD); entitlement to an effective date prior to April 22, 1997,
for the grant of service connection for degenerative changes of the
left elbow are addressed in a separate decision.)

(The issues of entitlement to a rating in excess of 10 percent for
service-connected psychiatric disorder and eligibility for Service
Disabled Veterans Insurance under Title 38 United States Code,
Section 1922(a) will be the subjects of later decisions).

APPEARANCE AT ORAL ARGUMENT

The Moving Party

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The Moving Party had active service from October 1970 to June 1974.

The Board has original jurisdiction to determine whether CUE exists
in a prior final Board decision. See Pub. L. No. 105-111 (Nov. 21,
1997) (codified at 38 U.S.C.A. 5109A and 7111). Herein below the
Board will address the Moving Party's motion for revision of a
November 1980 Board decision as relevant to the denial of service
connection for psychiatric disability and the denial of an
evaluation in excess of 10 percent for service-connected residuals
of a left wrist fracture. In May 2002, the Moving Party testified
before the undersigned relevant to this appeal; a transcript of
that hearing is associated with the claims file.

The Board notes that in a decision dated in January 2000, it found
that no CUE existed in the November 1980 Board decision that denied
service connection for a psychiatric disability. However, the
Moving Party appealed to the United States Court of Appeals for
Veterans Claims (Court), which vacated the Board's decision and
remanded for readjudication. Therefore, this matter is again before
the Board.

- 2 -

FINDINGS OF FACT

1. The November 1980 Board decision that denied service connection
for a psychiatric disability was not based upon incorrect facts.

2. The evidence of record at the time of the November 1980 Board
decision clearly and unmistakably established that the service-
connected residuals of a left wrist fracture included nonunion of
the ulna.

CONCLUSIONS OF LAW

1. The Board's November 1980 decision that denied service
connection for a psychiatric disability does not contain CUE. 38
U.S.C.A. 7111 (West Supp. 2001); 38 C.F.R. 20.1400-20.1411 (2001).

2. The Board's November 1980 decision that denied an evaluation in
excess of 10 percent for a left wrist disability was clearly and
unmistakably erroneous and is revised to reflect assignment of a 20
percent rating as if it had been granted at the time of that
decision. 38 U.S.C.A. 7111 (West Supp. 2001); 38 C.F.R. 20.1400-
20.1411 (2001); 38 C.F.R. 3.102, 4.3, 4.7, 4.71a, Diagnostic Code
5211, 5212 (1980, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Under 38 U.S.C.A. 7111, the Board has, for the first time, been
granted the authority to revise its prior decisions on the grounds
of CUE. Motions for review of prior Board decisions on the grounds
of CUE are adjudicated pursuant to the Board's Rules of Practice at
38 C.F.R. 20.1400-1411. The motion alleging CUE in a prior Board
decision must set forth clearly and specifically the alleged CUE,
or 

- 3 -

errors of fact or law in the Board decision, the legal or factual
basis for such allegations, and why the result would have been
different but for the alleged error. 38 C.F.R. 20.1404(b).

The record to be reviewed for CUE in a prior Board decision must be
based on the record and the law that existed when that decision was
made. 38 C.F..R. 20.1403(b)(1).

Clear and unmistakable error is a very specific and rare kind of
error. It is the kind of error, of fact or law, that when called to
the attention of later reviewers compels the conclusion, to which
reasonable minds could not differ, that the result would have been
manifestly different but for the error. Generally, either the
correct facts, as they were known at the time, were not before the
Board, or the statutory and regulatory provisions extant at the
time were incorrectly applied. 38 C.F.R. 20.1403(a). See also Fugo
v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE,
there must have been an error in the Board's adjudication of the
appeal which, had it not been made, would have manifestly changed
the outcome when it was made. If it is not absolutely clear that a
different result would have ensued, the error complained of cannot
be CUE. 38 C.F.R. 20.1403(c).

If evidence establishes error, the prior decision shall be reversed
or revised. 38 U.S.C.A. 7111; 38 C.F.R. 20.1400.

Examples of situations that are not clear and unmistakable error
include a new medical diagnosis that "corrects" an earlier
diagnosis considered in a Board decision; the Secretary's failure
to fulfill the duty to assist; and disagreement as to how the facts
were weighed or evaluated. 38 C.F.R. 20.1403(d). CUE does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation. 38 C.F.R. 20.1403(e).

- 4 -

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not
apply to a Board decision on a motion to revise a Board decision
due to CUE. 38 C.F.R. 20.1411(a).

Initial Matter

During the pendency of the Moving Party's motions, the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000), was signed into law. In addition, regulations
implementing the VCAA (codified at 38 U.S.C.A. 5100, 5102, 5103,
5103A, 5106, 5107, 5126 (West Supp. 2001)), were published at 66
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 38
C.F.R. 3.102, 3.156(a), 3.159 and 3.326).

The Act and the implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provide that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. They also require VA to notify the claimant and the
claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant and the claimant's
representative, if any, of which portion, if any, of the evidence
is to be provided by the claimant and which part, if any, VA will
attempt to obtain on behalf of the claimant.

The Court has commented that, insofar as CUE motions are not
conventional appeals, and are fundamentally different from any
other kind of action in the VA adjudicative process, the duties to
notify and assist contained in the VCAA are not applicable to CUE
motions. Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc). In
any case, the Board sent the Moving Party the CUE regulations,
which advised him of the specific filing and pleading requirements
governing motions for review on the basis of CUE. The Moving Party
responded and has provided arguments pertinent to his CUE motions.
The Board further notes that the determination of 

- 5 -

CUE is based on the facts of record at the time of the decision
challenged. 38 C.F.R. 20.1403(b) (2001). Therefore, there is no
further factual development that would be appropriate.

Psychiatric Disability

In its November 19, 1980 decision, the Board denied service
connection for psychiatric disability. As noted in the Board
decision, the Moving Party's complete service medical records were
not in the claims file at the time of that decision. File notations
indicate that VA attempts to obtain complete service records
through relevant sources had been unsuccessful. The record did,
however, include photocopies of relevant service documents.

First, the record contained a copy of a memorandum dated in June
1973 from the Moving Party to his commander, in which he requested
curtailment of his overseas tour. The Moving Party stated that his
character and personal pride had been damaged by a raid on his
barracks by security police. He indicated that his arm had been
broken and also that he had chipped a front tooth as a result of
the raid. He stated he had been on a three-month administrative
hold since that time. He also stated that he had been at his
present base for two years and that, "things that have transpired
over the last four months have added to my lack of enthusiasm for
being over here."

The evidentiary record also contained a copy of an undated first
endorsement in which the Moving Party's commander, A. H. Wexler,
stated that although he did not completely concur with the Moving
Party's statement, he did recommend approval of the request for
curtailment.

Also of record at the time of the November 19, 1980, Board decision
was a photocopy of a second memorandum dated in early July 1973, in
which A. H. Wexler, stated that review of the Moving Party's
medical record did not reveal any medical indication of
recommendation for curtailment of overseas tour. He said that there
had been no follow-up for any emotional problems as implied by the

- 6 -

requester. He said that the base medical facility could offer no
substantiation for support of the request.

The record considered by the Board also included an unsigned copy
of a memorandum dated in mid-July 1973 from Major Wexler. In this
memorandum Major Wexler's name appeared over the title Chief,
Clinic Services, as distinguished from titles shown in prior
memoranda). Major Wexler stated that further discussion with the
Moving Party revealed a significant emotional lability because of
the events on base. Major Wexler stated that personal observation
of the Moving Party indicated a noticeable change from normal and
it appeared that a curtailment of his tour would be beneficial. The
recommendation was curtailment of overseas tour secondary to
emotional and personal problems.

The record also included an unsigned copy of an additional
memorandum from Major Wexler, dated in late July 1973. Major Wexler
stated that the Moving Party had received treatment for a broken
arm and chipped tooth. He stated that clinic physicians had
followed the Moving Party for situation anxiety. He further stated
that it seemed evident that this anxiety was a direct result of the
injury plus subsequent harassment and ridicule from other people on
the base. Major Wexler stated that because it seemed that the
Moving Party's emotional state originated at the base, and was
continually manifesting itself because of continued presence there,
it would appear that an attempt for relief would be obtained if the
Moving Party were removed from the service environment.

The record further included a photocopy of a page of the Moving
Party's service medical records, showing an undated, incomplete
entry of a physician's impression of headache of unknown etiology;
the treatment plan included continuing Valium. The subsequent
record entry on the same page is dated in October 1973.

Post-service medical records in the file at the time of the Board's
November 19, 1980, decision include the report of VA
neuropsychiatric examination conducted in March 1975. The Moving
Party gave a history of a wrist fracture in the February 1973 raid
by security police with dogs, as well as a history

of his administrative problems and his problems of being teased and
demeaned with a subsequent loss of self esteem. The diagnoses
included no evidence of neurological disease, and passive-
aggressive personality with a history of headaches.

The record also included a letter dated in May 1976 from B. Danto,
M.D., who reported that he had interviewed the Moving Party. The
Moving Party reported his personal history, including having been
assaulted and injured by security police in service. Dr. Danto
stated that he did a psychiatric evaluation and that diagnostically
the Moving Party suffered from an anxiety reaction associated with
some resentment. Dr. Danto stated that he felt that the Moving
Party's condition was causally connected to the beating in service
and that there was some disability on the basis of his injured left
arm and nervousness.

In letters dated in May 1977, a VA psychologist stated that the
Moving Party came to the VA mental health clinic in January 1977
for treatment of anger, anxiety, depression and insomnia. The
psychologist stated that the Moving Party presented these problems
as having started as a result of a traumatic incident that occurred
in service, where he felt he was abused by military authorities,
including having been arrested with no charges and suffering
lacerations and a broken wrist as a result of this event. The
psychologist went on to state that the Moving Party was seen five
times at the VA mental health clinic between January and April 1977
with additional regular telephone contacts. The psychologist stated
the last contact with the clinic had been in late April 1977, and
the Moving Party sounded rather "upbeat" at that time. The
psychologist stated that anger and depression were still problem
areas for the Moving Party, but he appeared to be coping at that
time.

The record considered by the Board in 1980 also included the report
of VA neuropsychiatric examination conducted in August 1977. The
Moving Party reported that he was unjustly and unreasonably
attacked and injured during service and that since that time he had
felt increasingly tense and nervous. The VA examiner noted that the
Moving Party seemed to have a tremendous amount of hostility, which
he was able to control in the interview situation. The examiner 

- 8 -

noted that the Moving Party expressed much anger toward the
government for what he felt was an unjust raid on his quarters
while he was in service, but did not appear to be depressed or
anxious during the interview. The diagnosis was passive- aggressive
personality disorder. The VA examiner summarized that it was not
clear that the Moving Party had a true anxiety neurosis, a true
depression or a schizophrenic reaction, although all these
conditions were considered. The examiner recommended psychiatric
management of the Moving Party's passive-aggressive personality.

The Board also considered a VA hospital summary showing that the
Moving Party was hospitalized in March 1978 with the complaint of
dull tightness in the mid precordium. The reported history section
of the report notes that the Moving Party was known to have anxiety
neurosis. In addition, the record included the transcript of a
January 1979 RO hearing. At that time the Moving Party argued that
anxiety neurosis, first diagnosed after service, had been present
in and was related to service.

In its Memorandum Decision dated in March 2002, the Court noted
that the Moving Party's CUE claim was essentially a means to
achieve the earliest possible effective date for VA's award of
service connection. The Court noted that the Board, ',in its 1999
decision granting service connection for a psychiatric disability,
appeared to have relied, at least in part, on service medical
records first available in 1999. The Court cited to two errors in
the Board's statement of reasons or bases. First, the Court noted
the Board did not discuss the effect of not having had service
medical records in 1980 that later became available. Further, the
Court noted the Board failed to address whether all service medical
records were considered to have been in VA custody at the time of
the November 1980 Board decision. The Court emphasized that the
Moving Party was free to request that the Board address all
theories under which an earlier effective date could be assigned,
to include consideration of the impact of Hayre v. West, 188 F.3d
1327, 1332, 1334 (1999).

- 9 -

As set forth in 38 C.F.R. 20.1400, 20.1401(a), a final Board
decision is a condition precedent to review for CUE under 38
U.S.C.A. 7111. By operation of 38 U.S.C.A. 7103(a) and 7104(a),
decisions of the Board are final.

Finality, however, may be vitiated in cases of grave procedural
error. Hayre at 1334 (where there is a breach of the duty to assist
in which VA fails to obtain pertinent service medical records
specifically requested by the claimant and fails to provide the
claimant with notice explaining the deficiency, the claim does not
become final for purposes of appeal); see Tablazon v. Brown, 8 Vet.
App. 359, 361 (1995); cf Tetro v. West, 14 Vet. App. 100 (2000)
(Board's failure to obtain Social Security Administration records
does not vitiate finality of the decision).

In this case, although the Moving Party had requested that further
efforts be made to obtain service records, and although his
complete medical records were not of record at the time of the
Board's November 1980 decision, the Board notes that the Court
appears to be referencing records from Major Wexler, of which
duplicate copies have been associated with the claims file. The
Board here emphasizes that at the time of his May 2002 hearing, the
Moving Party indicated that the statements from Dr. Wexler were in
fact of record at the time of the Board's November 1980 decision.
An error was identified in that, in November 1980, the Board
incorrectly referred to two memoranda from Major Wexler as having
been prepared by separate individuals. He has not identified, nor
does the record reflect later receipt of any additional service
medical records showing a confirmed psychiatric diagnosis during
service. Any later association of service medical records showing
merely cumulative evidence of psychiatric evaluation or treatment
unrelated to psychiatric problems, and not showing any in-service
diagnosis or additional medical conclusion as to mental status,
would not amount to grave procedural error such as to vitiate the
finality of the November 1980 Board decision. See Hayre, Tetro,
both supra. As such, the Board finds that no "grave procedural
error" is shown and the November 1980 Board decision remains final
and is subject to revision on the grounds of CUE, discussed herein
below. 38 U.S.C.A. 7111(a).

- 10 -

The Moving Party's argument focuses not on the absence of any
particular service document, but rather on whether the Board
properly considered such in the context of all the evidence of
record at that time. The Moving Party cites the fact that in
portraying the first and subsequent memoranda from Major Wexler as
being from different medical officers, the Board improperly
considered the impact of such in- service conclusions. He argues
that the outcome of the Board decision would have been different,
apparently arguing that the differences in the content of Major
Wexler's first memorandum, in which he stated there was no medical
basis for recommendation of curtailment of the Moving Party's tour,
and subsequent memoranda, in which he indicated the Moving Party's
situational anxiety was a result of his injury and subsequent
harassment, were the only conflicting evidence concerning the
Moving Party's claim.

Contrary to the Moving Party's assertion, however, review of the
evidence shows that at the time of the Board's 1980 decision,
medical evidence of conflicting post- service diagnoses and
opinions, were also of record. Although a private physician
diagnosed anxiety reaction and stated such was causally connected
to service, VA psychiatrists found no evidence of an acquired
psychiatric disability, instead diagnosing a personality disorder.
The fact that there was competent medical evidence refuting the
presence of any acquired psychiatric disability attributable to
service precludes a finding of CUE in the November 1980 Board
decision. The Moving. Party's argument is, in essence, disagreement
with how the Board weighed the in-service versus post-service
evidence at the time of its November 1980 decision. CUE must be
undebatable and cannot exist where the determination involves the
weighing and evaluation of evidence.

The Moving Party has also alleged that the November 1980 Board
decision miscited the date of his original claim for service
connection for psychiatric disability. He has not shown how such
error, even if true, would have manifestly changed the outcome in
the Board's November 1980 decision.

To the extent the Moving Party suggests that additional development
relevant to clarifying the existence, diagnosis and etiology of
psychiatric disability, would have 

- 11 -


manifestly changed the outcome of the Board's November 1980
decision, a lending of CUE cannot be based on any purported failure
of the Board to assist by obtaining clarifying medical evidence.

What the Moving Party's arguments do not establish is that the
Board considered incorrect facts or improperly applied regulations
such as to result in undebatable error such as would mandate a
different outcome in November 1980. Thus, no CUE is found pertinent
to the November 1980 Board denial of service connection for
psychiatric disability.

Left Wrist

The Moving Party applied for VA compensation benefits for a left
wrist disability upon discharge from active service in June 1974.
In September 1974, he presented for a VA examination. He gave a
history of having broken his left wrist in February 1973, during
service. He identified himself as right-handed. Physical
examination revealed a slight dorsal deformity of the distal
radius, reduced palmar flexion of the left wrist, and some atrophy
of the forearm musculature. The pertinent diagnosis was a healed
deformity/Colles' fracture of the left wrist with non-union of the
ulnar styloid (as shown on X-ray).

In a rating decision dated in October 1974, the RO granted service
connection for a deformity, healed fracture of the left wrist with
non-union of the ulnar styloid and assigned a 10 percent evaluation
under Diagnostic Code 5212, effective June 21, 1974. The RO cited
review of service medical records showing treatment for a fracture
of the distal radius in February 1973, and also considered the
report of VA examination conducted in September 1974. The RO
notified the Moving Party of the decision and of his appellate
rights.

On VA Form 21-2545, completed in connection with VA examination in
March 1975, the Moving Party indicated he believed an evaluation in
excess of 10 percent was warranted for his left wrist. Examination
revealed some tenderness of the distal radius and atrophy of the
forearm muscles. The impression was 

- 12 -

deformity of healed Colles' fracture of the left wrist. The RO
continued the prior 10 percent evaluation in a rating decision
dated in April 1975.

In May 1975, the RO received a notice of disagreement in which the
Moving Party argued that more than a 10 percent evaluation was
warranted. The RO issued[ a statement of the case on July 18, 1975.
The Moving Party did not thereafter perfect an appeal via a timely
filed substantive appeal; the next correspondence from the Moving
Party is date-stamped as having been received in March 1977.
Accordingly, the October 1974 and March 1975 RO decisions became
final. See 38 U.S.C. 4005(c) (1970); 38 C.F.R. 3.104, 19.118,
19.153 (1974, 1975) [38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. 
3.104, 20.302, 20.1103 (2001).

The March 1977 statement from the Moving Party was accepted as a
claim for increase. VA examination was conducted in August 1977 and
revealed normal alignment of the left wrist, without swelling,
motion limitation, crepitus, instability or diffuse tenderness. X-
rays showed a healed deformity of the left radius. No definite
evidence of an old fracture at the ulnar styloid process was
demonstrated.

In November 1977, the RO denied the Moving Party's claim for an
increase; he appealed. His appeal was denied in the November 1980
Board decision. In considering the merits of the claim, however,
the Board did not consider application of 38 C.F.R. 4.71a,
Diagnostic Code 5211 (1980), which pertains to impairment of the
ulna, but instead denied a higher rating based on the absence of
motion loss or instability and without discussion of ulnar
impairment.

The Moving Party's left wrist is his minor extremity, a fact not
disputed. Currently, and as extant at the time of the Board's
November 1980 decision, the law provides that nonunion of the lower
half of the ulna warrants assignment of a 20 percent rating for the
minor extremity. 38 C.F.R. 4.71a, Diagnostic Code 5211 (1974,
2001). The medical evidence considered by the Board in November
1980 included the 1974 and 1975 examination evidence of nonunion of
the ulnar styloid residual to his in-service injury. Although the
X-ray taken in connection with examination in 1977 did not show any
clear fracture residuals of the ulna, the medical conclusion 

- 13 -

of nonunion of the ulnar styloid was not contradicted by any
competent evidence of record. Moreover, the service connection
grant was specifically for non-union of the ulnar styloid. Thus,
denial of a 20 percent rating under Diagnostic Code 5211 was
undebatably a misapplication of governing law to the correct facts.
See Myler v. Derwinski, 1 Vet. App. 571 (1991). The governing law,
when applied to the evidence of record, clearly and unmistakably
warranted assignment of a 20 percent evaluation for residuals of a
left wrist fracture, with non-union of the ulnar styloid, pursuant
to Diagnostic Code 5211.

The Board notes that as extant in November 1980, the law provided
for a maximum 10 percent rating for limitation of wrist motion
(absent ankylosis), and provided for an evaluation in excess of 20
percent for the minor extremity only where there was evidence of
nonunion in the upper half of the ulna with false movement, a loss
of bone substance and marked deformity, or where there was evidence
of nonunion in the lower half of the radius with false movement, a
loss of bone substance and marked deformity, or where there was a
loss of supination and pronation such that the hand was fixed. The
evidence considered by the Board in November 1980 did not show any
of the above so as to warrant any further revision with respect to
that decision.

Finally, the Board notes that the Moving Party has perfected an
appeal with respect to the question of whether CUE exists in the
October 1974 rating decision that assigned an initial 10 percent
rating for residuals of a left wrist fracture and whether CUE
exists in the April 1975 confirming decision. Those matters are, as
noted above, the subject of a separate decision, consistent with
the above.

14 -

ORDER

The motion for revision on the grounds of CUE of the November 19,
1980, Board decision denying service connection for psychoneurosis
is denied.

The motion for revision on the grounds of CUE of the November 19,
1980, Board decision denying assignment of an evaluation in excess
of 10 percent for a left wrist disability is granted to reflect
assignment of a 20 percent rating, and no more, for residuals of a
left wrist fracture, effective as if made November 19, 1980.

Shane A. Durkin 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

 - 15 -



